White, P. J.
This is a second appeal from a judgment of conviction in this case, the punishment being assessed each time at imprisonment in the penitentiary for a period of ten years. See Bostick v. State, 10 Texas Ct. App. 705. As in the former appeal so in this, the statement of facts shows that the evidence of the State’s witness Foster “was the strongest, most pertinent and pointed evidence adduced against the defendant upon the trial.” In the only bill of exceptions appearing in the record we find, “ that the witnesses were, on motion of the district attorney, placed under the rule, and after the State had introduced her witnesses in chief the defendant introduced his and rested; and the State then introduced witnesses in rebuttal, when, before the argument of the case had commenced, the defendant offered to introduce Mr. Kennon, Esq., an attorney engaged in the prosecution of the case, and who had represented the State on the former trial hereof, had at the spring term, 1881, of this court, and offered to ■ prove by said witness Kennon that the State’s witness Oayene Foster testified on the trial of this cause when last on trial that she recognized the defendant Bostick by the light of the moon,—that it was a bright moonlight night, and the fire was just beginning fairly .to burn, ” etc. On her cross-examination when on the stand, the witness Foster had been asked by defendant’s counsel if she had not stated at the last term of the court that she recognized Tom Bostick by the moonlight, and she had answered that she had not so stated. The court refused to permit defendant to make the proof imposed as above by the witness Kennon, and in expía*131nation of the reasons for his ruling says,—• “The testimony offered was of the same character and effect as that testified to by Riney Beverly, a witness for defendant, before the State offered rebutting testimony, and the testimony was cumulative and not in order or deemed necessary to the ends of justice.” Riney Beverly had testified that she had “heard the witness Foster testify at the last term of this court in this case; she then said she saw the fire when it was just starting and saw Tom Bostick by the light of the moon.”
The question is, was the evidence admissible, and were the reasons of the court for refusing it correct and satisfactory? Foster being the main witness for the prosecution in identifying and connecting defendant with the time and at the place of the burning, it was of vital importance to defendant, could he do so, to weaken or break down her testimony by showing that she had made conflicting statements with regard to the matter. This mode of impeaching a witness is a common practice, and it is oftentimes a most effective method of destroying the evidence of an adverse or hostile witness. It is elementary in fact that “ a witness called by the opposing party can be discredited by proving that on a former occasion he made a statement inconsistent with his statement on trial, provided such statement be material to the issue.” Whart. Crim. Evid. § 482. And we are not aware of any rule which inhibits cumulative evidence as to the disputed fact. On the contrary, in many instances the more evidence the impeaching party could adduce, the greater likelihood of his establishing the proposed contradiction. Nor was it a sufficient reason for refusing the introduction of the evidence that Riney Beverly, the defendant’s witness, had testified to the same fact. One impeaching witness may confuse the mind as to what to believe, whereas two, three or four others concurring may confirm the matter and give belief a sure foundation to *132reject the evidence of the disqualified witness from the case. Wofford v. State, 44 Texas, 439; Butler v. State, 3 Texas Ct. App. 48.
If the evidence was legitimate, and if it was important to the defendant, then the fact that it was not introduced in its regular order was no sufficient reason for its rejection under our statute, which requires that “ the court shall allow testimony at any time before the argument is concluded, if it appear that it is necessary to a due administration of justice.” Code Crim. Proc. art. 661.
We are of opinion that the court erred in excluding the evidence, and the judgment is reversed and the cause remanded.

Reversed and remanded.